Wilson, P. J., specially concurring: I join in the foregoing opinion and concur specially for the following reasons: Judgment by confession was had July 22, 1925, on notes due in 1904. The defendant left the jurisdiction in 1907, and has not been within the jurisdiction of the State since. If the judgment by confession was good when entered, July 22, 1925, then why was it not possible to have taken the judgment at any time after the notes were due? Admitting this, then the statute began to run from the due dates of the notes. If judgment by confession could not be taken because of the absence of the defendant from the State, then how could it be taken July 22, 1925, as nothing new had arisen to give the right? The judgment was one by confession and not by personal service on the defendant after it had come back into the State. If plaintiff insists she has a valid judgment, then she could have taken it at any time after the notes became due, and there was nothing to toll the running of the statute of limitations.